The appellant filed his bill against appellee seeking the sale for division between them as tenants in common of a certain lot in North Birmingham. There was an amendment to the bill asserting that appellee claimed a lien, through mortgage, on the "interest" of John Pruett; such "interest" being that "this complainant now owns." The court heard the witnesses, and thereupon denied the relief sought. It was open to the court to deny credence to or accord credence to the evidence tending, respectively, to support or to refute the right of the complainant to the relief sought. Evidently the court did not credit complainant's averment and contention that he owned an undivided half interest in the lot. In so concluding we cannot say there was error. McClurkin v. McClurkin, 206 Ala. 513,90 So. 917, where earlier pronouncements are noted.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.